
	
		I
		111th CONGRESS
		2d Session
		H. R. 4503
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Smith of Texas
			 (for himself, Mr. Boehner,
			 Mr. McKeon,
			 Mr. King of New York,
			 Mr. Rogers of Kentucky,
			 Mr. Carter,
			 Mr. Blunt,
			 Mr. Sensenbrenner,
			 Mr. Coble,
			 Mr. Gallegly,
			 Mr. Daniel E. Lungren of California,
			 Mr. Franks of Arizona,
			 Mr. Gohmert,
			 Mr. Jordan of Ohio,
			 Mr. Chaffetz,
			 Mr. Rooney,
			 Mr. Manzullo,
			 Ms. Ros-Lehtinen, and
			 Mr. Cantor) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide for consultation by the Department of Justice
		  with other relevant Government agencies before determining to prosecute certain
		  terrorism offenses in United States district court, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring the Collection of Critical
			 Intelligence Act of 2010.
		2.Requirement for
			 consultation
			(a)In
			 general
				(1)ProsecutionBefore
			 any officer or employee of the Department of Justice institutes any prosecution
			 of an alien in a United States district court for a terrorist offense, the
			 Attorney General, Deputy Attorney General, or Assistant Attorney General for
			 the Criminal Division, shall consult with the Director of National Intelligence
			 and the Secretary of Defense about whether the prosecution should take place in
			 a United States district court or before a military commission under chapter
			 47A of title 10, United States Code.
				(2)InterrogationBefore any officer or employee of the
			 Department of Justice engages in any interrogation of an alien in a criminal
			 investigation or prosecution of a terrorist offense, the Attorney General,
			 Deputy Attorney General, or Assistant Attorney General for the Criminal
			 Division, shall consult with the Director of National Intelligence and the
			 Secretary of Defense about how to proceed in that interrogation so as to enable
			 each such official to carry out that official’s responsibilities in a manner
			 consistent with national security.
				(b)DefinitionsIn
			 this section—
				(1)the term
			 terrorist offense means any offense for which the defendant
			 could be tried by a military commission under chapter 47A of title 10, United
			 States Code; and
				(2)the term
			 alien means any person who is not a citizen of the United
			 States.
				
